PER CURIAM.
We AFFIRM appellant’s conviction. However, we agree with appellant that when the trial court enhances a sentence pursuant to Section 775.084, Florida Statutes (1979), there must be a finding that, from a preponderance of the evidence, it was necessary for the protection of the public to sentence the appellant to an extended term. We therefore vacate the sentence and remand the cause for appropriate findings and imposition of sentence. See Whaley v. State, 382 So.2d 802 (Fla. 1st DCA 1980).
McCORD, ERVIN and SHAW, JJ., concur.